DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Statement of Substance of Interview
	The Examiner agrees with Applicant’s summary of the interview conducted 2/9/2022.  The Examiner apologizes for inadvertent omission of Jason Valentine from the list of interview participants.  
Status of Claims
	Claims 76-92 and 94-100 are allowable. 

Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,688,040 and 10,258,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Huang reference (Adv. Drug Deliv. Rev., 2008, 60(10) p. 1167-76) is a review article that refers to Suzuki et al. (Int. J. Pharmaceutics, 2008, 354, p. 49-55).  Suzuki teaches Bubble 
Additional relevant prior art references include Huang (US 2008/01 75893), which teaches echogenic gas-containing liposomes, however it is stated that as the air became incorporated after hydration of the lipid, we hypothesized that the air could be entrapped between the two constituent monolayers of the lipid bilayers. Such a structure should allow co-encapsulation of drugs and gases in the same liposomes (paragraph 0063). As such the instant claim limitation wherein a microcapsule has a shell uninterrupted by gas is distinct from the echogenic liposomes of Huang.
Finally, Unger (US 5,088,499) teaches formation of gas bubbles within liposomes in column 10, Figure 1. For example, bicarbonate salts may be entrapped in the interior aqueous space of a vesicle and may respond to a change in pH to form highly echogenic carbon dioxide gas (column 4). However, the amended claim limitation wherein the gas bubble is encapsulated by a microbubble shell is distinct from Unger’s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618